Citation Nr: 0701237	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  03-21 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 through 
October 1945.  He died in April 2002 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In August 2005, the Board remanded the issue of entitlement 
to dependency and indemnity compensation under the provisions 
of 38 U.S.C.A. § 1318, because, under Manlincon v. West, 12 
Vet. App. 238 (1999), a Statement of the Case (SOC) was due 
to the appellant.  In January 2006, the SOC was mailed to the 
appellant.  She has not perfected her appeal by filing a 
substantive appeal as is required under 38 C.F.R. 
§ 20.302(b).  As such, this issue is not before the Board.


FINDINGS OF FACT

1. The veteran died in April 2002 at age 84; the immediate 
cause of his death was pulmonary embolus; emphysema and 
pneumonia were identified as other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.

2.  At the time of his death, the veteran was service 
connected for anxiety reaction with somatic preoccupation and 
conversion features with post-traumatic stress disorder 
(PTSD).


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2005); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks Dependency and Indemnity Compensation 
(DIC) through a claim to establish service connection for the 
cause of the veteran's death.  She contends that an in-
service event caused the veteran's ultimately fatal lung 
disorder, or, in the alternative, that his service-connected 
anxiety hastened the veteran's lung disorder and subsequent 
death.  The preponderance of the evidence is against her 
claim, because there is no evidence to suggest that the 
veteran's reported causes of death were in any way related to 
his service.

To establish service connection for the cause of a veteran's 
death, the evidence must either show that the veteran's death 
was due to a service-connected disability, or that the fatal 
disorder or disease was incurred in, or aggravated by, 
service, or, in some instances, was manifest to a compensable 
degree within one year of discharge.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.  

The veteran died in April 2002 at the age of 84.  The death 
certificate and the April 2002 discharge summary from North 
Arkansas Regional Medical Center attributes the veteran's 
death to pulmonary embolus, with emphysema and pneumonia as 
secondary causes.  At the time of his death, service 
connection was in effect for anxiety reaction with somatic 
preoccupation and conversion features with PTSD.  The record 
is devoid of medical evidence connecting the veteran's death 
to his service-connected anxiety disorder.  While there are 
medical records showing the veteran's anxiety disorder dating 
back to the time of the veteran's service (See service 
medical records), and medical records showing the veteran's 
lung disorder dating back to possibly November 1959 (See 
November 1959 chest x-ray), there is no medical evidence 
linking the anxiety disorder and lung disorder.  

The veteran's treatment records both during and after service 
have been reviewed.  The first suggestion that there is a 
connection between the veteran's cause of death and his 
service-connected disability is in the appellant's 
representative's August 2006 statement.  The representative 
suggested that the veteran's anxiety hastened his cause of 
death.  In support of this statement, the representative 
provided a printout from a medical website that lists the 
symptoms of pulmonary embolus as hemoptysis, dyspnea, and 
chest pain.  While the veteran's medical records do show that 
he had chest pains and coughing, these symptoms do not 
support the notion that anxiety in any way exacerbated these 
symptoms or furthered his pulmonary embolus.  

There is no competent medical evidence in the record showing 
a relationship between the veteran's cause of death and his 
service-connected disabilities.  Such a suggestion by either 
the appellant or her representative is not sufficient medical 
evidence of such a nexus. Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Competent medical evidence 
of a nexus is required for service connection.

Since the veteran's death was due to pulmonary embolus, which 
is not shown to be related to his service-connected anxiety, 
the next portion of this analysis requires a review of the 
veteran's service medical records (SMR's) for some indication 
of a pulmonary disability or disorder.  The SMR's reflect no 
such treatment or diagnosis.  The December 1943 induction 
examination report shows that the veteran's lungs were normal 
at that time.  Examinations in July and September of 1945, 
immediately prior to the veteran's discharge, also show 
normal lungs.  While the appellant and her daughter stated in 
the June 2005 hearing that they believe something happened in 
service to cause the veteran's ultimately fatal lung 
disorder, there is no evidence in the SMR's of such an 
incident.  The first medical evidence of a lung disorder is 
found in the November 1959 chest x-ray that shows that both 
lung fields are clear, but that there are "moderate pleural 
adhesions" at the left lung base.  Also, the appellant 
testified that she recalls lung and breathing problems back 
as early as the 1960's.  In the May 1996 private outpatient 
treatment note, the appellant is reported as telling Dr. 
Jones that the veteran had problems with his lungs dating 
back thirty years.  Again, this would date back to the 
1960's, which is some fifteen years post-service.  There is 
no medical evidence of a lung disability in service, or in 
the fifteen years following service.  The lack of evidence in 
this regard is unfavorable and, therefore, weighs against the 
appellant's claim.

Unfortunately, no medical evidence in the record helps 
corroborate the appellant's opinion as to the veteran's cause 
of death.  Pulmonary embolus was the veteran's cause of death 
and a review of the entire claims file finds no competent 
medical evidence showing either that the veteran's service-
connected anxiety disorder furthered his pulmonary disorder, 
or that any pulmonary disabilities were incurred in service.  
See 38 C.F.R. § 3.303.  Thus, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.



Duties to Notify and Assist
VA fulfilled its duties to notify and assist the appellant in 
the development of her claim for service connection for the 
veteran's cause of death.  Sufficient evidence is available 
to reach a decision and she is not prejudiced by appellate 
review at this time.

VA sent the appellant letters in May 2002, August 2003, 
October 2003, and August 2005 that informed her of the 
evidence necessary to establish a claim for service 
connection for the cause of the veteran's death.  She was 
notified of what was necessary to establish the claim, what 
evidence she was expected to provide, and what VA would 
obtain on her behalf.  The August 2005 letter also notified 
the appellant that it is her responsibility to ensure that VA 
receives all relevant evidence with regard to her claim.  
These letters satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1) (2006).  An April 2006 letter to the appellant 
provided notice as to the type of evidence necessary to 
establish an effective date or a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA did satisfy its duty to notify the appellant with 
regard to her claim.

VA also has a duty to assist the appellant in substantiating 
her claims under  
38 C.F.R. § 3.159(c), (d) (2006).  The claims folder contains 
the veteran's and appellant's statements, as well as the 
veteran's service medical records and private and VA medical 
records.  This matter was remanded in August 2005 to allow VA 
to assist the veteran in compiling any and all medical 
records to help support her claim.  VA, in August 2005, sent 
the appellant a letter asking for information and signed 
authorizations regarding any private treatment received by 
the veteran during his lifetime that may help support the 
appellant's claim.  She did not respond to this letter.  
"The duty to assist is not always a one-way street. If [an 
appellant] wishes help, [s]he cannot passively wait for it in 
those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence." 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). More than a 
year has passed since VA's letter to the appellant.  She 
seeks with her claim to fill a gap in the veteran's treatment 
records. VA's resources to assist her cannot surmount an 
essentially silent record. Authorizations to obtain these 
records are required and these are reasonable requests and 
within the appellant's obligation to provide information 
necessary to substantiate her claim. 38 C.F.R. § 
3.159(c)(2)(i) (2006).

In an August 2006 statement, the veteran's representative 
suggests the need for a medical opinion in this claim.  Such 
an opinion is not necessary.  The evidence, which reveals 
that the veteran did not have a pulmonary disability during 
service and does not reflect competent evidence even 
suggesting a nexus between his service-connected anxiety 
disorder and his fatal pulmonary disorder, warrants the 
conclusion that a remand for an opinion is not necessary to 
decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2006).  As service and post-
service medical records provide no basis to grant this claim, 
the Board finds no basis for a VA medical opinion to be 
obtained.  VA has done everything reasonably possible to 
assist the appellant and a remand for further development of 
this claim would serve no useful purpose.  VA has satisfied 
its duties to notify and assist and further development is 
not warranted.


ORDER


Entitlement to service connection for the veteran's cause of 
death is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


